—In an action for judgment declaring that 18 NYCRR 490.3 (f) (2); 490.7 (e) (1) (i) and (iv), and 490.9 (f) (3) are null and void, the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Queens County (Durante, J.), entered May 13, 1991, as declared that the respondent properly promulgated 18 NYCRR 490.3 (f) (2); 490.7 (e) (i) and (iv) [(sic) 490.7 (e) (1) (i) and (iv)], and 490.9 (f) (3).
Ordered that the judgment is modified, on the law, by deleting the term "490.7 (e) (i), (iv)” and substituting therefor "490.7 (e) (1) (i), (iv)”; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
We agree with the Supreme Court that the promulgated regulations at issue do not substantially deviate from the sections originally proposed by the respondent Commissioner of Social Services of the State of New York. Accordingly, the Commissioner was not required to conduct a second notice and comment period prior to promulgating the regulations (see, Siegal v New York State Div. of Hous. & Community Renewal, 143 AD2d 430; Matter of Summerson v Barber, 93 AD2d 652). Sullivan, J. P., Rosenblatt, Pizzuto and Joy, JJ., concur.